Third District Court of Appeal
                               State of Florida

                          Opinion filed May 19, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0934
                       Lower Tribunal No. 19-35235
                          ________________


                     Mikhail Borisovich Belyak,
                                 Petitioner,

                                     vs.

                    Lake Holding & Finance S.A.,
                                Respondent.



    A Writ of Certiorari to the Circuit Court for Miami-Dade County, William
Thomas, Judge.

     Akerman LLP, and Christopher S. Carver (Fort Lauderdale), and
Gerald B. Cope, Jr., and Kristen M. Fiore, BCS (Tallahassee), and Erica
Gomer (Fort Lauderdale), for petitioner.

    Assouline & Berlowe, P.A. and Eric N. Assouline, and Greg M.
Popowitz, for respondent.


Before MILLER, LOBREE, and BOKOR, JJ.
      MILLER, J.

      Petitioner, Mikhail Borisovich Belyak, seeks certiorari relief from post-

decretal orders compelling discovery. After granting recognition to a series

of Russian money judgments against Belyak, the trial court issued orders

requiring compliance with certain requests for financial discovery. Belyak

has separately appealed the recognition orders, asserting, among other

grounds, the trial court lacked in personam jurisdiction over him.          The

appeals have yet to be resolved, thus, bound by our precedent in Far Out

Music, Inc. v. Jordan, 438 So. 2d 912 (Fla. 3d DCA 1983), we grant the

petition and quash the orders under review. See also Ward v. Gibson, 340

So. 2d 481, 483 (Fla. 3d DCA 1976) ("[T]he court erred in denying

defendant's motion to quash service upon his attorney of the notice of taking

deposition prior to a determination of the interlocutory appeal challenging the

jurisdiction of the trial court to proceed against the defendant in the cause.”).

      Petition granted.




                                       2